
	
		112th CONGRESS
		2d Session
		S. 3412
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To amend the Internal Revenue Code of 1986
		  to provide tax relief to middle-class families.
	
	
		1.Short title; etc
			(a)Short titleThis Act may be cited as the
			 Middle Class Tax Cut
			 Act.
			(b)Amendment of 1986 CodeExcept as otherwise expressly provided,
			 whenever in this Act an amendment or repeal is expressed in terms of an
			 amendment to, or repeal of, a section or other provision, the reference shall
			 be considered to be made to a section or other provision of the Internal
			 Revenue Code of 1986.
			(c)Table of contentsThe table of contents of this Act is as
			 follows:
				
					Sec. 1. Short title;
				etc.
					TITLE I—Temporary extension of tax relief
					Sec. 101. Temporary extension of 2001 tax relief.
					Sec. 102. Temporary extension of 2003 tax relief.
					Sec. 103. Temporary extension of 2010 tax relief.
					Sec. 104. Temporary extension of election to expense certain
				depreciable business assets.
					TITLE II—Alternative minimum tax relief
					Sec. 201. Temporary extension of increased alternative minimum
				tax exemption amount.
					Sec. 202. Temporary extension of alternative minimum tax relief
				for nonrefundable personal credits.
					TITLE III—Budgetary effects
					Sec. 301. Budgetary effects.
				
			ITemporary extension of tax relief
			101.Temporary extension of 2001 tax
			 relief
				(a)Temporary extension
					(1)In generalSection 901(a)(1) of the Economic Growth
			 and Tax Relief Reconciliation Act of 2001 is amended by striking
			 December 31, 2012 and inserting December 31,
			 2013.
					(2)Effective
			 dateThe amendment made by
			 this subsection shall take effect as if included in the enactment of the
			 Economic Growth and Tax Relief Reconciliation Act of 2001.
					(b)Application to certain high-Income
			 taxpayers
					(1)Income tax rates
						(A)Treatment of 25- and 28-percent rate
			 bracketsParagraph (2) of
			 section 1(i) is amended to read as follows:
							
								(2)25- and
				28-percent rate bracketsThe
				tables under subsections (a), (b), (c), (d), and (e) shall be applied—
									(A)by substituting 25% for
				28% each place it appears (before the application of
				subparagraph (B)), and
									(B)by substituting 28% for
				31% each place it
				appears.
									.
						(B)33-percent rate bracketSubsection (i) of section 1 is amended by
			 redesignating paragraph (3) as paragraph (4) and by inserting after paragraph
			 (2) the following new paragraph:
							
								(3)33-percent rate bracket
									(A)In generalIn the case of taxable years beginning
				after December 31, 2012—
										(i)the rate of tax under subsections (a), (b),
				(c), and (d) on a taxpayer's taxable income in the fourth rate bracket shall be
				33 percent to the extent such income does not exceed an amount equal to the
				excess of—
											(I)the applicable amount, over
											(II)the dollar amount at which such bracket
				begins, and
											(ii)the 36 percent rate of tax under such
				subsections shall apply only to the taxpayer's taxable income in such bracket
				in excess of the amount to which clause (i) applies.
										(B)Applicable amountFor purposes of this paragraph, the term
				applicable amount means the excess of—
										(i)the applicable threshold, over
										(ii)the sum of the following amounts in effect
				for the taxable year:
											(I)the basic standard deduction (within the
				meaning of section 63(c)(2)), and
											(II)the exemption amount (within the meaning of
				section 151(d)(1) (or, in the case of subsection (a), 2 such exemption
				amounts).
											(C)Applicable thresholdFor purposes of this paragraph, the term
				applicable threshold means—
										(i)$250,000 in the case of subsection
				(a),
										(ii)$225,000 in the case of subsection
				(b),
										(iii)$200,000 in the case of subsections (c),
				and
										(iv)1/2 the amount
				applicable under clause (i) (after adjustment, if any, under subparagraph (E))
				in the case of subsection (d).
										(D)Fourth rate bracketFor purposes of this paragraph, the term
				fourth rate bracket means the bracket which would (determined
				without regard to this paragraph) be the 36-percent rate bracket.
									(E)Inflation adjustmentFor purposes of this paragraph, with
				respect to taxable years beginning in calendar years after 2012, each of the
				dollar amounts under clauses (i), (ii), and (iii) of subparagraph (C) shall be
				adjusted in the same manner as under paragraph (1)(C), except that subsection
				(f)(3)(B) shall be applied by substituting 2008 for
				1992.
									.
						(2)Phaseout of personal exemptions and
			 itemized deductions
						(A)Overall limitation on itemized
			 deductionsSection 68 is
			 amended—
							(i)by striking the applicable
			 amount the first place it appears in subsection (a) and inserting
			 the applicable threshold in effect under section 1(i)(3),
							(ii)by striking the applicable
			 amount in subsection (a)(1) and inserting such applicable
			 threshold,
							(iii)by striking subsection (b) and
			 redesignating subsections (c), (d), and (e) as subsections (b), (c), and (d),
			 respectively, and
							(iv)by striking subsections (f) and (g).
							(B)Phaseout of deductions for personal
			 exemptions
							(i)In generalParagraph (3) of section 151(d) is
			 amended—
								(I)by striking the threshold
			 amount in subparagraphs (A) and (B) and inserting the applicable
			 threshold in effect under section 1(i)(3),
								(II)by striking subparagraph (C) and
			 redesignating subparagraph (D) as subparagraph (C), and
								(III)by striking subparagraphs (E) and
			 (F).
								(ii)Conforming amendmentsParagraph (4) of section 151(d) is
			 amended—
								(I)by striking subparagraph (B),
								(II)by redesignating clauses (i) and (ii) of
			 subparagraph (A) as subparagraphs (A) and (B), respectively, and by indenting
			 such subparagraphs (as so redesignated) accordingly, and
								(III)by striking all that precedes in a
			 calendar year after 1989, and inserting the following:
									
										(4)Inflation adjustmentIn the case of any taxable year
				beginning
										.
								(c)Effective
			 dateExcept as otherwise
			 provided, the amendments made by this section shall apply to taxable years
			 beginning after December 31, 2012.
				(d)Application of EGTRRA sunsetEach amendment made by subsection (b) shall
			 be subject to title IX of the Economic Growth and Tax Relief Reconciliation Act
			 of 2001 to the same extent and in the same manner as if such amendment was
			 included in title I of such Act.
				102.Temporary extension of 2003 tax
			 relief
				(a)Extension
					(1)In generalSection 303 of the Jobs and Growth Tax
			 Relief Reconciliation Act of 2003 is amended by striking December 31,
			 2012 and inserting December 31, 2013.
					(2)Effective
			 dateThe amendment made by
			 this subsection shall take effect as if included in the enactment of the Jobs
			 and Growth Tax Relief Reconciliation Act of 2003.
					(b)20-Percent capital gains rate for certain
			 high income individuals
					(1)In generalParagraph (1) of section 1(h) is amended by
			 striking subparagraph (C), by redesignating subparagraphs (D) and (E) as
			 subparagraphs (E) and (F) and by inserting after subparagraph (B) the following
			 new subparagraphs:
						
							(C)15 percent of the lesser of—
								(i)so much of the adjusted net capital gain
				(or, if less, taxable income) as exceeds the amount on which a tax is
				determined under subparagraph (B), or
								(ii)the excess (if any) of—
									(I)the amount of taxable income which would
				(without regard to this paragraph) be taxed at a rate below 36 percent,
				over
									(II)the sum of the amounts on which a tax is
				determined under subparagraphs (A) and (B),
									(D)20 percent of the adjusted net capital gain
				(or, if less, taxable income) in excess of the sum of the amounts on which tax
				is determined under subparagraphs (B) and
				(C),
							.
					(2)Minimum taxParagraph (3) of section 55(b) is amended
			 by striking subparagraph (C), by redesignating subparagraph (D) as subparagraph
			 (E), and by inserting after subparagraph (B) the following new
			 subparagraphs:
						
							(C)15 percent of the lesser of—
								(i)so much of the adjusted net capital gain
				(or, if less, taxable excess) as exceeds the amount on which tax is determined
				under subparagraph (B), or
								(ii)the excess described in section
				1(h)(1)(C)(ii), plus
								(D)20 percent of the adjusted net capital gain
				(or, if less, taxable excess) in excess of the sum of the amounts on which tax
				is determined under subparagraphs (B) and (C),
				plus
							.
					(c)Conforming amendments
					(1)The following provisions are each amended
			 by striking 15 percent and inserting 20
			 percent:
						(A)Section 531.
						(B)Section 541.
						(C)Section 1445(e)(1).
						(D)The second sentence of section
			 7518(g)(6)(A).
						(E)Section 53511(f)(2) of title 46, United
			 States Code.
						(2)Sections 1(h)(1)(B) and 55(b)(3)(B) are
			 each amended by striking 5 percent (0 percent in the case of taxable
			 years beginning after 2007) and inserting 0
			 percent.
					(3)Section 1445(e)(6) is amended by striking
			 15 percent (20 percent in the case of taxable years beginning after
			 December 31, 2010) and inserting 20 percent.
					(d)Effective dates
					(1)In generalExcept as otherwise provided, the
			 amendments made by subsections (b) and (c) shall apply to taxable years
			 beginning after December 31, 2012.
					(2)WithholdingThe amendments made by paragraphs (1)(C)
			 and (3) of subsection (c) shall apply to amounts paid on or after January 1,
			 2013.
					(e)Application of JGTRRA sunsetEach amendment made by subsections (b) and
			 (c) shall be subject to section 303 of the Jobs and Growth Tax Relief
			 Reconciliation Act of 2003 to the same extent and in the same manner as if such
			 amendment was included in title III of such Act.
				103.Temporary extension of 2010 tax
			 relief
				(a)American Opportunity Tax Credit
					(1)In generalSection 25A(i) is amended by striking
			 or 2012 and inserting 2012, or 2013.
					(2)Treatment of possessionsSection 1004(c)(1) of division B of the
			 American Recovery and Reinvestment Tax Act of 2009 is amended by striking
			 and 2012 each place it appears and inserting 2012, and
			 2013.
					(b)Child tax creditSection 24(d)(4) is amended—
					(1)by striking and 2012 in the heading
			 and inserting 2012,
			 and 2013, and
					(2)by striking or 2012 and
			 inserting 2012, or 2013.
					(c)Earned income tax creditSection 32(b)(3) is amended—
					(1)by striking and 2012 in the heading
			 and inserting 2012,
			 and 2013, and
					(2)by striking or 2012 and
			 inserting 2012, or 2013.
					(d)Temporary extension of rule disregarding
			 refunds in the administration of Federal programs and Federally assisted
			 programsSubsection (b) of
			 section 6409 is amended by striking December 31, 2012 and
			 inserting December 31, 2013.
				(e)Effective dates
					(1)In generalExcept as provided in paragraph (2), the
			 amendments made by this section shall apply to taxable years beginning after
			 December 31, 2012.
					(2)Rule disregarding refunds in the
			 administration of certain programsThe amendment made by subsection (d) shall
			 apply to amounts received after December 31, 2012.
					104.Temporary extension of election to expense
			 certain depreciable business assets
				(a)In general
					(1)Dollar limitationSection 179(b)(1) is amended—
						(A)by striking and at the end
			 of subparagraph (C),
						(B)by redesignating subparagraph (D) as
			 subparagraph (E),
						(C)by inserting after subparagraph (C) the
			 following new subparagraph:
							
								(D)$250,000 in the case of taxable years
				beginning in 2013, and
								,
				and
						(D)in subparagraph (E), as so redesignated, by
			 striking 2012 and inserting 2013.
						(2)Reduction in limitationSection 179(b)(2) is amended—
						(A)by striking and at the end
			 of subparagraph (C),
						(B)by redesignating subparagraph (D) as
			 subparagraph (E),
						(C)by inserting after subparagraph (C) the
			 following new subparagraph:
							
								(D)$800,000 in the case of taxable years
				beginning in 2013, and
								,
				and
						(D)in subparagraph (E), as so redesignated, by
			 striking 2012 and inserting 2013.
						(b)Computer softwareSection 179(d)(1)(A)(ii) is amended by
			 striking 2013 and inserting 2014.
				(c)ElectionSection 179(c)(2) is amended by striking
			 2013 and inserting 2014.
				(d)Effective
			 dateThe amendments made by
			 this section shall apply to taxable years beginning after December 31,
			 2012.
				IIAlternative minimum tax relief
			201.Temporary extension of increased
			 alternative minimum tax exemption amount
				(a)In generalParagraph (1) of section 55(d) is
			 amended—
					(1)by striking $72,450 and all
			 that follows through 2011 in subparagraph (A) and inserting
			 $78,750 in the case of taxable years beginning in 2012,
			 and
					(2)by striking $47,450 and all
			 that follows through 2011 in subparagraph (B) and inserting
			 $50,600 in the case of taxable years beginning in 2012.
					(b)Effective
			 dateThe amendments made by
			 this section shall apply to taxable years beginning after December 31,
			 2011.
				202.Temporary extension of alternative minimum
			 tax relief for nonrefundable personal credits
				(a)In generalParagraph (2) of section 26(a) is
			 amended—
					(1)by striking or 2011 and
			 inserting 2011, or 2012, and
					(2)by striking 2011 in the heading
			 thereof and inserting 2012.
					(b)Effective
			 dateThe amendments made by
			 this section shall apply to taxable years beginning after December 31,
			 2011.
				IIIBudgetary effects
			301.Budgetary effects
				(a)PAYGO ScorecardThe budgetary effects of this Act shall not
			 be entered on either PAYGO scorecard maintained pursuant to section 4(d) of the
			 Statutory Pay-As-You-Go Act of 2010.
				(b)Senate PAYGO ScorecardThe budgetary effects of this Act shall not
			 be entered on any PAYGO scorecard maintained for purposes of section 201 of S.
			 Con. Res. 21 (110th Congress).
				
	
		
			Passed the Senate
			 July 25, 2012.
			
			Secretary
		
	
	
	
